NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH L. CLOSSON,                               No. 18-35084

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05205-RBL

 v.
                                                MEMORANDUM*
ROY GONZALEZ, Correctional Manager,
Department of Corrections,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Washington state prisoner Keith L. Closson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging a violation of

his First Amendment right to receive mail. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s ruling on cross-motions for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Guatay Christian Fellowship v. County of San Diego, 670
F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant because

Closson failed to raise a genuine dispute of material fact as to whether the prison’s

policy of rejecting incoming mail containing a detailed map of areas of

Washington was not reasonably related to legitimate penological interests. See

Turner v. Safley, 482 U.S. 78, 89 (1987) (a prison regulation that “impinges on

inmates’ constitutional rights” is valid “if it is reasonably related to legitimate

penological interests”).

      We reject as without merit Closson’s contentions regarding the applicability

of George v. Smith, 507 F.3d 605 (7th Cir. 2007).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Closson’s request that the appeal be heard on the full district court record

(Docket Entry No. 6) is granted. Closson’s request to attach the documents filed at

Docket Entry No. 4 to his opening brief (Docket Entry No. 11) is denied as

unnecessary because the documents are part of the district court record.

      AFFIRMED.




                                           2                                     18-35084